Title: From Thomas Jefferson to James Clark, 5 September 1820
From: Jefferson, Thomas
To: Clark, James


Dear Sir
Monticello
Sep. 5. 20.
I have duly recieved your favor of the 1st instant requesting my opinion of the merits of your Odometer, which I shall give with pleasure and satisfaction having had it in use for 13. years. I think it as simple as we can expect such a machine to be, having only three toothed wheels, entirely accurate inconsiderable in weight and volume, and of convenient application in the carriage. with respect to it’s originality, I can only say I have known no Odometer either in Europe or America, resembling it in any degree, or at all to be compared with it, in all it’s characters and merit taken together. I continue still to use it, finding great satisfaction in having miles announced by the bell as by milestones on the road. with this testimony which I render as a duty, I pray you to accept the assurance of my great esteem and respect.Th: Jefferson